DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status:
Claims 1-20		Pending
Prior Art Reference:
Teramura		US 5,364,213

Allowable Subject Matter
Claims 3-12, 15-16, and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 13, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Teramura (US 5,364,213).

Regarding claim 1, Teramura discloses a cap system (abstract) for enclosing a metallic fastener assembly (1) extending through a structure, comprising:
a first securement mechanism (2) positioned about a periphery of a washer (5) of the metallic fastener assembly (1) wherein the first securement mechanism (2) comprises a first tab member (9) extending in a direction transverse to a plane of a surface (fig. 1) of the washer (5) and a second tab member (9) extending in a direction transverse to the plane of the surface (fig. 1) of the washer (5) spaced apart from the first tab member (9) about the periphery (fig. 1) of the washer (5); and
a cap member (3) comprising:
a sidewall (14) having an inner surface (fig. 1) which defines a cavity (fig. 1) dimensioned to receive the washer (5) and defines a second securement mechanism (15) complementary configured to engage the first securement mechanism (2) positioned about the periphery of the washer (5); and
an end of the sidewall (14) of the cap member (3) defines an opening (fig. 1) which provides the washer (5) to have access into the cavity (fig. 1).

Regarding claim 2, Teramura discloses the cap system of claim 1, wherein the first and second tab members (9) each comprise a plurality of grooves (11).

Regarding claim 13, Teramura discloses the cap system of claim 1, wherein the sidewall (14) of the cap member (3) defines a first slot (fig. 1) for receiving first tab member (9) and a second slot (fig. 1) for receiving the second tab member (9).

Regarding claim 19, Teramura discloses the cap system of claim 1, wherein the end of the sidewall (14) of the cap member (3) comprises a planar surface (fig. 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Teramura (US 5,364,213).

Regarding claim 14, Teramura discloses the cap member (3) of claim 13, except for wherein the cap member (3) comprises a nonconductive material.
	However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention wherein the cap member comprises a nonconductive material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  It is also common knowledge to choose a material that has sufficient strength, durability, flexibility, hardness, etc. for the application and intended use of that material. (See MPEP 2144.07).


Regarding claim 20, Teramura discloses the cap system of claim 19, except for wherein the cap member (3) comprises a nonconductive material.
	However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention wherein the cap member comprises a nonconductive material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  It is also common knowledge to choose a material that has sufficient strength, durability, flexibility, hardness, etc. for the application and intended use of that material. (See MPEP 2144.07).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERTA S DELISLE (“Bobbi”) whose telephone number is (571)270-3746. The examiner can normally be reached M-F: 7 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor D Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERTA S DELISLE/Primary Examiner, Art Unit 3677                                                                                                                                                                                                        

rsd